DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claims 1-2, 4, 7-9 and 15 are pending.
Claims 3, 5-6 and 10 are cancelled.
Claims 1, 4, 11-12 and 14-15 are amended.
This office action is in response of the Applicant’s remarks and arguments filed 09/20/2022.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Baone in view of Hammerschmidt does not disclose at least “the serial data unit comprises a first validity indicator labeling a valid sensor measurement and a second validity indicator labeling an invalid sensor measurement” and “the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit and an error indicator that identifies the at least one of the plurality of sensor measurements from the serial data unit as invalid and to include an error indicator that identifies the at least one of the plurality of sensor measurements from the serial data unit as invalid”. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Baone in view of Hammerschmidt teaches the same concept as disclosed in the claims. Baone discloses a PDC system 120 (shown in FIG. 3) technically equivalent to the sensor management unit receives good data stream 1102 as a first validity indicator and bad data stream 1104 as a second validity indicator from one or more PMU's 320 (shown in FIG. 3). PDC system 120 computes a transfer function 1114 using values from both data streams 1102 and 1104. At time of anomaly 1106, PDC system 120 computes a data validation value using both the transfer function 1114 and a data value 1117, "Y.sub.2," for good data stream 1102 to compute data validation value 1116. This data validation value 1116 represents an approximation of what bad data stream 1104 should have been based on comparison of bad data stream 1104 with good data stream 1102, i.e., the transfer function 1114. Data validation value 1116 is then compared to replacement value 1112, and a subsequent error 1118 is generated. Error 1118 helps quantify the accuracy and/or integrity of replacement value 1112. Further, Baone discloses a Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. Calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream. Detecting 1430 the first data anomaly includes detecting the first data anomaly if a singular value of the one or more singular values is above a threshold value, technically equivalent to the serial data unit comprises a first validity indicator labeling a valid sensor measurement and a second validity indicator labeling an invalid sensor measurement (par[0070], [0079]). Further, Baone discloses the exemplary embodiment shown in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data. In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data. at least one other data stream is used to validate replacement value 1112. More specifically, a transfer function is computed 1114 with good data from at least two signals. This transfer function, along with one or more non-corrupted signals such as good data stream 1102, is used to generate a data validation value 1116. This data validation value 1116 is compared with the output of the data correction algorithm described above, i.e., replacement value 1112, to validate the results. Further, any difference in the value generated from the correction algorithm, i.e., replacement value 1112, also referred to as Y.sub.1corrected, and the value generated using the transfer function, i.e., data validation value 1116, also referred to as Y.sub.1validated, will be fed back into the correction algorithm to improve that algorithm (par[0068], [0069]). Furthermore, Baone discloses a Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. The method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods, technically equivalent to the sensor management unit further configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit, and to determine that at least one of the plurality of sensor measurements is invalid, wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit (fig 15:1570 and fig 16:1650; par[0080], [0081]). Furthermore, Baone discloses once an anomaly is identified, replacement data values are identified and inserted into the data stream as in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data.  In this case, anomaly 1106 is a spike in the data value.  A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data (par[0062], [0068]). Baone discloses during operation, PDC system 120 (shown in FIG. 3) receives good data stream 1102 and bad data stream 1104 from one or more PMU's 320 (shown in FIG. 3).  PDC system 120 computes a transfer function 1114 using values from both data streams 1102 and 1104.  At time of anomaly 1106, PDC system 120 computes a data validation value using both the transfer function 1114 and a data value 1117, "Y.sub.2," for good data stream 1102 to compute data validation value 1116.  This data validation value 1116 represents an approximation of what bad data stream 1104 should have been based on comparison of bad data stream 1104 with good data stream 1102, i.e., the transfer function 1114. Data validation value 1116 is then compared to replacement value 1112, and a subsequent error 1118 is generated.  Error 1118 helps quantify the accuracy and/or integrity of replacement value 1112 (par[0070]) technically equivalent to an error indicator that identifies the at least one of the plurality of sensor measurements as invalid (fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value. While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), and further Baone discloses the feature to include an error indicator that identifies the at least one of the plurality of sensor measurements as invalid (fig 11:1106, par[0068], [0070]: in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data.  In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data. At time of anomaly 1106, PDC system 120 computes a data validation value using both the transfer function 1114 and a data value 1117, "Y.sub.2," for good data stream 1102 to compute data validation value 1116. This data validation value 1116 represents an approximation of what bad data stream 1104 should have been based on comparison of bad data stream 1104 with good data stream 1102, i.e., the transfer function 1114. Data validation value 1116 is then compared to replacement value 1112, and a subsequent error 1118 is generated. Error 1118 helps quantify the accuracy and/or integrity of replacement value 1112) technically equivalent to the feature of the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit and an error indicator that identifies the at least one of the plurality of sensor measurements from the serial data unit as invalid and to include an error indicator that identifies the at least one of the plurality of sensor measurements from the serial data unit as invalid. Within the same field of endeavor, Hammerschmidt discloses a receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112, technically equivalent to a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]). Further, Hammerschmidt discloses the message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data. For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults, technically equivalent to the sensor management unit is configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator, and to transmit the modified serial data unit to the recipient system (Hammerschmidt fig 3:310, par[0030], [0031]). Hammerschmidt discloses the receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112) technically equivalent to the sensor management unit further configured to transmit the modified serial data unit to the recipient system (fig 1:114, par[0016]). Hammerschmidt discloses the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid, wherein if the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n.  from the plurality of sensors 102a-102n (Hammerschmidt par[0016]).
Therefore, Examiner maintains his rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor management unit in claims 1, 4, 9-12 and 15; serial data unit in claims 1 and 15; and modified serial data unit in claims 1, 7-8, 10, 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The structure described in the specification par[0071] and [0075] for the sensor management unit is described as a hardware circuitry that is technically equivalent of gateway with a transmitter.
The structure described in the specification par[0005] for the serial and modified data unit is described as a sequence of bits that occurs on a single data line, and may be in the form of a serial data packet or frame. It will be understood that a "bit" is an electrical or optical signal processed by a software and/or hardware module or circuit.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4 and 7-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baone et al. (US2015/0121160A1) hereafter Baone, in view of Hammerschmidt (US2016/0057510A1).
Regarding claim 1, Baone discloses a sensor system for use in a high voltage direct current network (par[0035]: Electrical power network 100 may include, without limitation, any number, type and configuration of extra high voltage transmission grids 104, high voltage transmission grids 106, and electrical power distribution systems 110, as well as any number of consumers within electrical power distribution system 110, high voltage transmission grid 106, e.g., greater than 110-265 kilovolts (kV), and extra high voltage grid 104, e.g., greater than 265 kV), the sensor system comprising
a plurality of sensor devices (fig 3:320, par[0048]: wherein the PMU’s 320 are technically equivalent to sensor devices), wherein the plurality of sensor devices are configured to generate a data unit for transmission (fig 3:120, par[0049]: The PMU’s 320 are technically equivalent to sensor devices), wherein the data unit configured to include the plurality of measurements (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103.  Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks);
a sensor management unit (fig 3:120, par[0070]: During operation, PDC system 120 (shown in FIG. 3) receives good data stream 1102 and bad data stream 1104 from one or more PMU's 320 (shown in FIG. 3). PDC system 120 computes a transfer function 1114 using values from both data streams 1102 and 1104) configured to evaluate each validity indicator from the data unit to detect that the data unit comprises a first validity indicator labeling a valid sensor measurement (fig 11:1102, par[0068]: FIG. 11 is a diagram illustrating an exemplary "good" data stream 1102 technically equivalent to a valid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values) and a second validity indicator (fig 11:1104, par[0068]: FIG. 11 is a diagram illustrating an exemplary a "bad" data stream 1104 technically equivalent to an invalid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values. bad data stream 1104 is similar to corrupted signal 1010 (shown in FIG. 10). In the exemplary embodiment shown in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data. In this case, anomaly 1106 is a spike in the data value) labeling an invalid sensor measurement (fig 14:1430&1450, par[0068]; [0079]: fig 11:1104: FIG. 11 is a diagram illustrating an exemplary a "bad" data stream 1104 technically equivalent to an invalid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values. bad data stream 1104 is similar to corrupted signal 1010 (shown in FIG. 10). In the exemplary embodiment shown in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data. In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data.  Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream); 
the sensor management unit further configured to generate a modified data unit based on the data unit subsequent to the sensor management unit (fig 15:1570 and fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value. While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), and to determine, based on the second validity indicator, that at least one of the plurality of sensor measurements is invalid (fig 14:1430&1450, par[0079]: Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream), wherein the modified data unit is configured to include at least one valid sensor measurement from the data unit and an error indicator that identifies the at least one of the plurality of sensor measurements from the data unit as invalid (fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value. While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), and to include an error indicator that identifies the at least one of the plurality of sensor measurements from the data unit as invalid (fig 11:1106, par[0068], [0070]: in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data.  In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data. At time of anomaly 1106, PDC system 120 computes a data validation value using both the transfer function 1114 and a data value 1117, "Y.sub.2," for good data stream 1102 to compute data validation value 1116. This data validation value 1116 represents an approximation of what bad data stream 1104 should have been based on comparison of bad data stream 1104 with good data stream 1102, i.e., the transfer function 1114. Data validation value 1116 is then compared to replacement value 1112, and a subsequent error 1118 is generated. Error 1118 helps quantify the accuracy and/or integrity of replacement value 1112).
Baone does not explicitly disclose a sensor system wherein the plurality of sensor devices are configured to generate a serial data unit, the serial data unit configured to include the plurality of sensor measurements, the serial data unit further configured to include a plurality of validity indicators, each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements; a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid; the sensor management unit further configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator; the sensor management unit further configured to transmit the modified serial data unit to the recipient system; and wherein the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid.
Hammerschmidt discloses a sensor system comprising a plurality of sensor devices (fig 1:102a-102n, par[0012]: The sensor system 100 comprises a plurality of sensors 102a-102n configured to independently measure a physical quantity), each sensor device configured to obtain a respective sensor measurement (fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another), wherein the plurality of sensor devices are configured to generate a serial data unit for transmission (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit configured to include the plurality of sensor measurements (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit further configured to include a plurality of validity indicators (fig 1:104a-104n, par[0013], [0014]: The plurality of independent sensor signals S.sub.1-S.sub.n are provided to a plurality of channel protection elements 104a-104n technically equivalent to validity indicators, respectively.  The plurality of channel protection elements 104a-104n are configured to separately add channel protection data (e.g., additional data bits) onto an individual one of the plurality of independent sensor signals S.sub.1-S.sub.n to generate a plurality of channel protected sensor (CPS) signals S.sub.cps,1-S.sub.cps,n.), each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements (par[0013], [0014], [0021]: The channel protection data may comprise one or more bits appended to the sensor signals S.sub.1-S.sub.2. The channel protection data, added to each of the independent sensor signals S.sub.1-S.sub.2 by one or more of the plurality of channel protection mechanisms 206-210, allows for the detection of faults introduced within downstream elements such as a protocol generation element 214, a physical driver 216, and/or a transmission line 112 (over a single message or over a sequence of messages));
a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112));
the sensor management unit is configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator, and to transmit the modified serial data unit to the recipient system (Hammerschmidt fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112). Fig 3:310, par[0030], [0031]: The message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data.  For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults);
the sensor management unit further configured to transmit the modified serial data unit to the recipient system (fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112)); and 
wherein the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid (Hammerschmidt par[0016]: If the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n.  from the plurality of sensors 102a-102n); and
wherein the modified serial data unit is configured to include an error indicator that identifies the or each invalid sensor measurement (Hammerschmidt par[0030]: the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults).
One of ordinary skill in the art would be aware of both the Hammerschmidt and the Baone references since both pertain to the field of voltage and current sensor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Baone to implement the validity indicators as disclosed by Hammerschmidt to gain the functionality of allowing the detection of faults introduced within downstream elements generated during the communication protocol system, and determining if the plurality of sensors are operating properly.

Regarding claim 2, Baone in view of Hammerschmidt discloses the sensor system wherein each sensor measurement includes a single physical measurement or includes a set of physical measurements arranged serially (Hammerschmidt fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another).

Regarding claim 4, Baone in view of Hammerschmidt discloses the sensor system further including at least one gateway configured to be in communication with the plurality of sensor devices (Baone fig 3:310, par[0048], [0049]: The WAMS 300 includes a data network 310 which communicatively couples one or more PMU's 320 and at least one PDC system 120 using data links 312), wherein each gateway includes the sensor management unit, and the or each gateway is configured to be communicable with the recipient system (Hammerschmidt fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112)) and  (Baone fig 3:310, par[0048], [0049]: PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120).

Regarding claim 7, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit (Hammerschmidt par[0031]: the safety check element 312 may provide the second sensor signal S.sub.2 to the second channel protection element 302b if a fault is detected.  The second channel protection element 302b will append channel protection data to the second sensor signal S.sub.2 to generate a second CPS signal S.sub.cps, 2, which the protocol generation element 214 will multiplex onto the transmission line 112 along with the first CPS signal S.sub.cps, 1, so as to provide available sensor data from the first and second sensors, 102a and 102b, to a receiver (e.g., an ECU)).

Regarding claim 8, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to omit the validity indicators from the serial data unit (Hammerschmidt par[0037]: The comparison element 314 may have reason to attribute substantially different reliability to the recovered first sensor signal S.sub.1' and the second sensor signal S.sub.2. Such different reliability attributions could be due the first channel protection element 302a providing a higher level of channel protection than the second channel protection element 302b or vice versa).

Regarding claim 9, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to generate the modified serial data unit based on the serial data unit in response to the sensor management unit determining that at least one of the plurality of sensor measurements is invalid (Hammerschmidt par[0030], [0031], [0033], [0034]: By operating the safety check element 312 to determine if at least one of the sensors, 102a and 102b, is not operating properly, the sensor system 300 can reduce the amount of information transmitted to a receiver by transmitting a result of a comparison rather than the sensor data (e.g., the first and second CPS signals) of both sensors, 102a and 102b ).

Regarding claim 11, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to generate the modified serial data unit by replacing each invalid sensor measurement with a respective replacement sensor measurement (Baone fig 15:1570, par[0080]: The Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly).

Regarding claim 12, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to obtain the or the respective replacement sensor measurement by at least one of:
performing signal processing of at least one of the plurality of sensor measurements (Baone fig 14:1420, par[0079]: The Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream.  In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream);
estimating the respective replacement sensor measurement (Baone fig 15:1520, par[0080]: Method 1500 also includes identifying 1520 at least one replacement value, such as replacement value 1112 (shown in FIG. 11), for the first data anomaly. In some embodiments, identifying 1520 a replacement value includes computing 1530 at least one replacement value using at least one of interpolation and extrapolation.  In other embodiments, computing 1530 is performed if the first data anomaly is classified as a disturbance condition); 
filtering at least one prior sensor measurement obtained at an earlier time; predicting the or the respective replacement sensor measurement based on a prediction model and at least one prior sensor measurement obtained at an earlier time;
deriving the respective replacement sensor measurement from a redundant sensor measurement obtained by a corresponding redundant sensor device and/or by application level redundancy;
deriving the respective replacement sensor measurement from at least one valid sensor measurement.

Regarding claim 13, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include an error-detecting code (CRC) (Hammerschmidt par[0013]: the channel protection data may comprise a redundancy code e.g., any type of error detecting code, such as a cyclic redundancy check), the error-detecting code (CRC) configured to provide a validity status of the modified serial data unit (Hammerschmidt par[0022], [0023]: The redundancy block 210x is configured to append a redundancy code to a sensor signal S.sub.x.  In various embodiments, the redundancy code may comprise a cyclic redundancy check (CRC) or a checksum. Fig 6:610, par[0048]).

Regarding claim 14, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include at least one error correction code (Hammerschmidt par[0022], [0023]) and/or (Baone fig 15:1560, par[0080]: FIG. 15 is a flow chart of an exemplary method 1500 for correcting bad data values associated with the data anomalies, such as anomalies identified by method 1400 (shown in FIG. 14) using PDC system 120 (shown in FIG. 3)), each error correction code associated with a or a respective invalid sensor measurement, each error correction code being configured to be usable to correct an error in the corresponding invalid sensor measurement and/or an error in at least one of the plurality of validity indicators (Baone fig 15:1570, par[0080]: Method 1500 also includes identifying 1520 at least one replacement value, such as replacement value 1112 (shown in FIG. 11), for the first data anomaly).

Regarding claim 15, Baone discloses a method of operating a sensor system, wherein the sensor system for use in a high voltage direct current network (par[0035]: Electrical power network 100 may include, without limitation, any number, type and configuration of extra high voltage transmission grids 104, high voltage transmission grids 106, and electrical power distribution systems 110, as well as any number of consumers within electrical power distribution system 110, high voltage transmission grid 106, e.g., greater than 110-265 kilovolts (kV), and extra high voltage grid 104, e.g., greater than 265 kV), the sensor system comprising a plurality of sensor devices (fig 3:320, par[0048]: wherein the PMU’s 320 are technically equivalent to sensor devices), each sensor device configured to obtain a respective sensor measurement (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103.  Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks), the method further including 
generating a data unit for transmission (fig 3:120, par[0049]: The PMU’s 320 are technically equivalent to sensor devices), wherein the data unit configured to include the plurality of measurements (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103. Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks);
evaluating each validity indicator from the serial data unit to detect that the serial data unit comprises a first validity indicator labeling a valid sensor measurement (fig 11:1102, par[0068]: FIG. 11 is a diagram illustrating an exemplary "good" data stream 1102 technically equivalent to a valid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values) and a second validity indicator (fig 11:1104, par[0068]: FIG. 11 is a diagram illustrating an exemplary a "bad" data stream 1104 technically equivalent to an invalid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values. bad data stream 1104 is similar to corrupted signal 1010 (shown in FIG. 10). In the exemplary embodiment shown in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data. In this case, anomaly 1106 is a spike in the data value) labeling an invalid sensor measurement (fig 14:1430&1450, par[0068]; [0079]: fig 11:1104: FIG. 11 is a diagram illustrating an exemplary a "bad" data stream 1104 technically equivalent to an invalid sensor measurement, from PMUs 320 (shown in FIG. 3), along with an exemplary flow diagram 1110 for validating and correcting replacement values. bad data stream 1104 is similar to corrupted signal 1010 (shown in FIG. 10). In the exemplary embodiment shown in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data. In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data.  Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream); 
generating a modified data unit based on the data unit subsequent to the sensor management unit (fig 15:1570 and fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), to determine based on the second validity indicator, that at least one of the plurality of sensor measurements from the data unit is invalid (fig 14:1430&1450, par[0079]: Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream), wherein the modified data unit is configured to include at least one valid sensor measurement from the data unit (fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), and an error indicator that identifies the at least one of the plurality of invalid sensor measurements from the data unit as invalid (fig 11:1106, par[0068], [0070]: in FIG. 11, "bad" data stream 1104 contains an anomaly 1106, i.e., bad data.  In this case, anomaly 1106 is a spike in the data value. A replacement value 1112, i.e., a data correction, is computed as described above. Flow diagram 1110 represents an exemplary process for validating and correcting replacement value 1112 prior to replacing values associated with the bad data. At time of anomaly 1106, PDC system 120 computes a data validation value using both the transfer function 1114 and a data value 1117, "Y.sub.2," for good data stream 1102 to compute data validation value 1116. This data validation value 1116 represents an approximation of what bad data stream 1104 should have been based on comparison of bad data stream 1104 with good data stream 1102, i.e., the transfer function 1114. Data validation value 1116 is then compared to replacement value 1112, and a subsequent error 1118 is generated. Error 1118 helps quantify the accuracy and/or integrity of replacement value 1112).
Baone does not explicitly disclose the method further including the method further including the step of generating a serial data unit for transmission, the serial data unit configured to include the plurality of sensor measurements, the serial data unit further configured to include a plurality of validity indicators, each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements; evaluating each validity indicator from the serial data unit to detect that the serial data unit comprises a first validity indicator labeling a valid sensor measurement and a second validity indicator labeling an invalid sensor measurement; generating a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator; transmitting the modified serial data unit to the recipient system; and transmitting the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid.
Hammerschmidt discloses a sensor system comprising a plurality of sensor devices (fig 1:102a-102n, par[0012]: The sensor system 100 comprises a plurality of sensors 102a-102n configured to independently measure a physical quantity), each sensor device configured to obtain a respective sensor measurement (fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another), the method further including the step of generating a serial data unit for transmission (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit configured to include the plurality of sensor measurements (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit further configured to include a plurality of validity indicators (fig 1:104a-104n, par[0013], [0014]: The plurality of independent sensor signals S.sub.1-S.sub.n are provided to a plurality of channel protection elements 104a-104n technically equivalent to validity indicators, respectively.  The plurality of channel protection elements 104a-104n are configured to separately add channel protection data (e.g., additional data bits) onto an individual one of the plurality of independent sensor signals S.sub.1-S.sub.n to generate a plurality of channel protected sensor (CPS) signals S.sub.cps,1-S.sub.cps,n.), each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements (par[0013], [0014], [0021]: The channel protection data may comprise one or more bits appended to the sensor signals S.sub.1-S.sub.2. The channel protection data, added to each of the independent sensor signals S.sub.1-S.sub.2 by one or more of the plurality of channel protection mechanisms 206-210, allows for the detection of faults introduced within downstream elements such as a protocol generation element 214, a physical driver 216, and/or a transmission line 112 (over a single message or over a sequence of messages));
evaluating each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112));
generating a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator (Hammerschmidt fig 3:310, par[0030], [0031]: The message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data.  For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults); 
transmitting the modified serial data unit to the recipient system (fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112)); and 
transmitting the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid (Hammerschmidt par[0016]: If the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n. from the plurality of sensors 102a-102n).
One of ordinary skill in the art would be aware of both the Hammerschmidt and the Baone references since both pertain to the field of voltage and current sensor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Baone to implement the validity indicators as disclosed by Hammerschmidt to gain the functionality of allowing the detection of faults introduced within downstream elements generated during the communication protocol system, and determining if the plurality of sensors are operating properly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685